In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00742-CR
____________

REGINALD BERNARD GASTON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 208th District Court 
Harris County, Texas
Trial Court Cause No. 895072 




MEMORANDUM  OPINION
          After appellant, Reginald Bernard Gaston, pleaded guilty to the felony offense
of aggravated burglary, the jury assessed punishment at 26 years’ confinement in
prison.  We affirm. 
          Appellant’s court-appointed counsel filed a motion to withdraw as counsel and
a brief concluding that the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,
1400 (1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds of error to be advanced.  See High v. State, 573
S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex.
App.—Houston [1st Dist.] 1992, pet. ref’d).  
          The brief states that a copy was delivered to appellant, whom counsel advised
by letter of his right to examine the appellate record and file a pro se brief.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days
have passed, and appellant has not filed a pro se brief.  We have carefully reviewed
the record and counsel’s brief.  We find no reversible error in the record and agree
that the appeal is wholly frivolous.  
          We affirm the judgment of the trial court.
          We grant counsel’s motion to withdraw from the case.
 See Stephens v. State,
35 S.W.3d 770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.).        
PER CURIAM
Do not publish.  Tex. R. App. P. 47.4.